Moyer, C.J.,
concurring. I concur with the per curiam decision and write separately to state my opinion.
Having previously expressed my decision with respect to the issues of standing and justiciability of the issues before us, I find no need to restate them here. See 62 Ohio St.3d 1224, 584 N.E.2d 737.
The complaint filed by plaintiffs Voinovich, Aronoff and Taft presented a conflict between Sections 4, 8, and 11 of Article XI of the Ohio Constitution as they relate to Senate District 32 in the apportionment plan. It also sought a general declaration that the plan complied with all other articles of the Ohio *201Constitution and sections of Article XI, the Fourteenth and Fifteenth Amendments to the United States Constitution, the Voting Rights Act of 1965, and other applicable federal and state laws. However, that boilerplate language did not indicate the existence of any case or conflict or justiciable issue.
When defendants, Auditor of State and Representative Quilter, caused the case to be removed to federal district court, they filed answers and counterclaims in the federal district court case. After the federal district court remanded the case to this court for the reasons that it did not have subject matter jurisdiction, that there was no controversy under Article XI of the Ohio Constitution, and that plaintiffs lacked standing to bring the action, defendants withdrew their answers and counterclaims that had been filed in the federal district court. No counterclaims have been filed in this court by those defendants.
The second amended answer and counterclaim filed by defendants in the federal district court on October 8, 1991, alleged that the majority apportionment plan violated Sections 3 and 7 of Article XI. The third paragraph of the counterclaim alleged, inter alia: “In drawing the boundaries of the legislative districts, Plaintiffs violated Article XI, § 7 of the Ohio Constitution, which provides that district boundaries established by the preceding apportionment shall be adopted to the extent reasonably consistent with the requirements of Section 3 * * *.” That paragraph is followed by seven paragraphs stating specific examples of alleged violations of Sections 3 and 7 of Article XI. The counterclaim placed in issue the application of Sections 3 and 7 of Article XI and alleged that the majority plan violated those sections.
On November 6, 1991, plaintiffs moved in this court to amend their complaint. The amended complaint was filed on November 20 and contained new allegations referring to the sections of Article XI that were raised in defendants’ counterclaim and that were not placed in controversy in plaintiffs’ original complaint. It is clear from a reading of the plaintiffs’ first amended complaint that the allegations with respect to Sections 3, 7, and 10 are in effect a response, indeed a defense, to defendants’ second amended counterclaim filed in the federal district court. On November 20, 1991, the same day plaintiffs filed their amended complaint in this court, defendants Ferguson and Quilter filed a notice of withdrawal of their answer and counterclaim and first and second amended answers and counterclaims filed in the federal district court.
I previously supported the judgment of this court that plaintiffs had standing to bring this action. It is clear now that the only justiciable issue remaining in plaintiffs’ amended complaint is the dispute regarding Senate District 32 and House District 68 and the inconsistency between Sections 3, 4, *2028, and 11 of Article XI, as alleged in paragraph 34 of plaintiffs’ amended complaint. There is no other justiciable issue or controversy before us upon which to issue a declaratory judgment. See Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St.2d 93, 63 O.O.2d 149, 296 N.E.2d 261.
On the merits of that issue, I conclude that neither Section 4 nor Section 11 of Article XI has priority over the other section. The effect of this conclusion is that the apportioning persons who are required, pursuant to Section 1, Article XI of the Ohio Constitution, to draw the boundaries for legislative districts may use their discretion with respect to the application of these two sections of Article XI. Because both sections are equal in their priority, there is no reason for this court to second-guess what is clearly and properly under the Constitution a political judgment by the apportioning persons.
For the foregoing reasons, I conclude that Senator Henry’s counterclaim challenging the constitutionality of Senate District 32 is not well taken. The apportionment plan therefore is constitutional. However, the apportioning persons should make the technical corrections consistent with plaintiffs’ Exhibit 13.
Holmes, J., concurring separately. First, I must point out that which I had previously set forth in my dissent from the prior entry granting additional briefing on the issue of standing of the plaintiffs in this action. At such time I unequivocally concluded that the plaintiffs had standing, that the plaintiffs had presented justiciable issues to this court, and that no further extensive briefing was necessary. Further, I stated that this court should proceed to determine the merits of the issues presented by way of the plaintiffs’ complaint as well as the counterclaims of the defendants. In this regard I stated in my dissent:
“It should be clear that there, in fact, exists an actual controversy. There is little legal reality in the assertion that no controversy exists between the plaintiffs and the defendants, while at the same time pursuing their claims and cross-claims against these plaintiffs in other forums.
“Defendant Fisher, the Attorney General of Ohio, as well as the defendants Ferguson and Quilter, also assert that the plaintiffs lack standing to bring this action. This argument I believe to have no merit. First, the plaintiffs bring this action not only in their official capacities as members of the so-called Apportionment Board, but also as qualified electors of the state of Ohio. The plaintiffs in their official capacities are the persons responsible for the apportionment of this state for members of the General Assembly, and as such have a direct and immediate interest in supporting the validity of the plan they adopted. Exemplary of such interests of the plaintiffs in the apportionment plan may be shown by again referring to the federal actions *203filed questioning the validity of the plan. In all such actions these plaintiffs were named as defendants, and as such were expected to defend the validity of the plan.
“Further, the plaintiffs have a real stake and standing in this plan as questioned in that if, after a review upon the merits of such plan, it is held by this court to be in conflict with Sections 3, 4, 7, 8, 9, 10 or 11, Article XI of the Ohio Constitution, the ‘Apportionment Board’ or a majority thereof, must, pursuant to Section 13, Article XI, again convene to ‘ascertain and determine a plan of apportionment in conformity with such provisions of this Constitution as are then valid * * *.’
“Accordingly, the Constitution has placed an additional and continuing concern and burden upon the members of the ‘Apportionment Board’ to respond to any judicial construction of the plan finding portions thereof unconstitutional or invalid. These concerns, and potential burdens of additional voluminous work upon a new plan, provide additional tangible evidence of the standing of these plaintiffs.” Voinovich v. Ferguson (1992), 62 Ohio St.3d 1224, 1228, 584 N.E.2d 737, 740.
In approaching the issues presented, and in interpreting the Ohio constitutional provisions applicable to these issues, several principles of constitutional construction should be remembered by this court. First, a constitution and its provisions are to be construed by the same rules as those employed in the construction of statutes, except that since the terms of the constitution are more general, the grants of power should be construed more liberally. Franklin Cty. Bd. of Elections v. State, ex rel. Schneider (1934), 128 Ohio St. 273, 284, 191 N.E. 115, 119.
In giving effect to any particular section of the Constitution, other sections relating to the same subject must be taken into consideration in order to harmonize, if possible, all integral parts of the same subject. Isaac v. Intercoast Sales Corp. (1937), 132 Ohio St. 289, 8 O.O. 49, 7 N.E.2d 216, paragraph one of the syllabus. Even when two provisions of the Constitution appear to be repugnant to each other, this court must attempt to harmonize their interpretation. Hill v. Higdon (1855), 5 Ohio St. 243.
As great deference is given branches of government in promulgating rules in accordance with statutes, this court should also give great weight and deference to the interpretations of another entity of government, the Apportionment Board in this instance, and to the construction its majority membership has given to constitutional provisions dealing with apportionment. See State, ex rel. Mack, v. Guckenberger (1942), 139 Ohio St. 273, 22 O.O. 311, 39 N.E.2d 840. Accordingly, with regard to apportionment under the Ohio *204Constitution, this court stated in State, ex rel. Gallagher, v. Campbell (1891), 48 Ohio St. 435, 436-437, 27 N.E. 884, 885:
“Hence it is not sufficient in this proceeding that we might be of the opinion that we could make a better apportionment than has been made by the board: To authorize this court to interfere and command the board to make another apportionment, the apportionment made must so far violate the rules prescribed by the constitution, as to enable us to say, that what has been done is no apportionment at all, and should be wholly disregarded. If by any fair construction of the principles prescribed by the constitution for making an apportionment, the one made may be sustained, then it cannot be disregarded and a new one ordered.”
“ * * * The very fact that the governor, auditor and secretary of state are consociated as a board to apportion the state for members of the general assemb[l]y, shows of itself, that, in the judgment of the framers of the constitution, in applying the rules prescribed, a discretion would have to be exercised, and these officers were selected to exercise it. Whether the discretion conferred on the board, has been wisely or unwisely exercised in this instance, is immaterial in this proceeding. It is sufficient that they had the power under the constitution to make the apportionment as they have made it. For the wisdom, or unwisdom, of what they have done, within the limits of the powers conferred, they are answerable to the electors of the state, and no one else.” Campbell, supra, at 442, 27 N.E. at 887.
Although disagreeing with their conclusions, I am able to understand and respectfully acknowledge the manner by which the dissenting members of this court have arrived at their conclusions as to the unconstitutionality of the apportionment plan submitted for this court’s consideration. However, I am of the opinion that the majority of the Apportionment Board in designing this plan gave appropriate and due consideration to all relevant constitutional provisions, and submitted a plan which they felt lawfully and reasonably comported with the mandates of the Constitution.
This plan is not a perfect plan, and has not been held out as such by the plaintiffs, the majority of the Apportionment Board. All that the plaintiffs are asserting here is that the plan as submitted is constitutional, and with this assertion I am in agreement.
I would hold that the 1991 apportionment plan as adopted does not violate Article XI of the Ohio Constitution and specifically Sections 7 and 10 thereof. Also I would hold that House District 68 and Senate District 32 are constitutionally drawn within the framework of Article XI of the Ohio Constitution and are not in violation of Sections 3, 4, 8, or 11, Article XI.
*205This court, however, should order the board to correct the technical errors that exist in the plan as recognized by the plaintiffs, the majority of the board.
In that the per curiam opinion of the majority of this court considering this matter basically is in agreement that the plan as submitted is constitutional, I am also in agreement therewith, and concur in the per curiam opinion and the judgment.